Citation Nr: 0708218	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for residuals of a left 
ear infection.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to an initial compensable evaluation for a 
right knee disorder.

5.  Entitlement to an initial evaluation in excess of 70 
percent for post traumatic stress disorder.

6.  Entitlement to an increased evaluation for bilateral 
tinnitus, to include separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the St. Paul, Minnesota, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for residuals 
of a left ear infection and entitlement to increased initial 
evaluations for post traumatic stress disorder (PTSD) and a 
right knee disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that Bell's 
palsy is not related to active military service.

2.  The competent evidence of record demonstrates that a 
right wrist disorder is not related to active military 
service.

3.  The veteran is receiving the maximum schedular evaluation 
for bilateral tinnitus.




CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A right wrist disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344, 1350-51 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess/Hartman, 19 Vet. 
App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, in July 2002 (and prior to the initial 
adjudication of these claims) the RO sent the veteran a 
letter that informed him of the evidence necessary to 
establish service connection for Bell's palsy and a right 
wrist disorder.  This letter also informed him of what 
evidence they would obtain and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to these claims. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records and VA 
outpatient medical records have been associated with the 
claims file.  The veteran was afforded VA joint and 
audiological examinations.  The veteran was asked to advise 
VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The Board notes that with respect to the claim for 
entitlement to an increased evaluation for bilateral 
tinnitus, to include separate evaluations for each ear, VA's 
above-noted duties to notify and assist do not apply, as the 
issue is decided as a matter of law.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002) (holding that the Veterans 
Claims Assistance Act has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive).

Service Connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Bell's palsy

The veteran's service medical records, including service 
entrance and discharge examinations, were negative for Bell's 
palsy.  In a June 1966 service medical record, left ear 
external otitis was diagnosed.  

In a March 2002 VA mental health assessment, the veteran 
reported that he had Bell's palsy during service.  He 
reported that, as a result, he had one eye which drooped 
slightly, but had not had a recurrence of Bell's palsy since 
service.  

A February 2003 VA cranial nerves examination was conducted.  
The veteran reported that in 1966, he had sudden onset of a 
painless right weakness of the forehead and face.  The 
weakness lasted several weeks and went away.  The veteran 
stated that since that time, he has noted a drooping of the 
right eyelid and that sometimes his right eye does not blink 
as well as the left, mostly when he is tired or first thing 
in the morning.  He reported there was no sensory loss of the 
face, no pain, that his taste was fine, that there was no 
increased tearing when he ate, and that there had been no 
real change over the years, but that he had ringing in his 
ears.  The veteran stated that he thought that his inservice 
ear infections caused the facial palsy.  Upon examination, 
the face was symmetrical and the tongue was midline.  The 
forehead and lower face moved normally and equally and the 
nasolabial fold was the same on both sides of his face.  
There was minimal ptosis of the right eyelid such that the 
right eyelid was down about 10 percent more than on the left, 
but this did not impair vision.  There was grossly normal 
hearing to finger rub at 6 inches, normal sensation of the 
face and forehead, full range of neck motion, and no pain to 
palpation of his head or neck.  The examiner noted that by 
history, the Bell's palsy had resolved, which the palsy 
usually does.  The examiner opined that any inservice Bell's 
palsy was not related to a left ear infection or service.  

The Board finds that the evidence of record does not support 
a finding of service connection for Bell's palsy.  First, it 
isn't clear that there are any currently diagnosed residuals 
of Bell's palsy.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
But even if the veteran's ptosis is a residual of some type 
of palsy, there is no evidence of Bell's palsy during 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  In addition, the medical evidence of record does 
not demonstrate that the ptosis is related to active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  
Although the veteran argues that his ptosis is related to his 
inservice left ear infection, his testimony is not competent 
to establish such a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  The VA examiner opined that any palsy was 
not related to an inservice ear infection.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
such an expert).  Moreover, there is no medical evidence of 
complaints of ptosis until March 2002, over 30 years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  

The veteran's representative submitted medical information 
from the internet that purports to indicate a relationship 
between Bell's palsy and ear pain.  The study does not 
specifically show causality between the veteran's inservice 
left ear infection and Bell's palsy or otherwise relate the 
veteran's ptosis to his left ear infection or service.  
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Moreover, no physician's opinion was submitted 
that relies on the medical information to link the veteran's 
inservice ear infection to Bell's palsy or his current 
ptosis.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) 
(holding that a medical article or treatise can provide 
support for a claim, but must be combined with an opinion of 
a medical professional and be reflective of the specific 
facts of a case as opposed to a discussion of generic 
relationships).  Accordingly, service connection for Bell's 
palsy is not warranted.


Right wrist disorder

Service medical records from August 1966 indicated that the 
veteran fractured his right thumb.  A right thumb spica cast 
was applied and his duty profile was limited for four weeks.  
A September 1967 service record indicated a right middle 
finger laceration.  The veteran received three stitches which 
were removed a week later.  

In a March 2002 VA mental health assessment, the veteran 
reported that he had a wrist problem during service.  

A February 2003 VA joints examination was conducted.  The 
veteran reported that he injured his right wrist in 1966 in a 
car accident.  The veteran stated that he was currently 
experiencing periodic right wrist pain and limitation of 
range of motion.  Upon examination, there was no redness, 
warmth, swelling, or anatomical deformity.  Sensation was 
intact to light touch over the dorsal and palmar surfaces and 
the veteran had no difficulty differentiating between sharp 
and dull objects.  There was no decreased grip strength.  
Extension was normal.  Deep tendon reflexes in the upper 
extremities were 2+.  Right wrist pronation was to 80 
degrees, forearm supination was to 80 degrees, dorsiflexion 
was to 70 degrees, palmar flexion was to 80 degrees, ulnar 
deviation was to 35 degrees, and radial deviation was to 20 
degrees.  A right wrist radiology report impression was 
scapholunate ligament disruption.  The conclusion was right 
wrist scapholunate ligament disruption.  

The Board finds that the evidence of record does not support 
a finding of service connection for a right wrist disorder.  
There is a currently diagnosed right wrist disorder.  
Degmetich, 104 F.3d at 1333.  Although the veteran asserts 
that he fractured his right wrist during service, the other 
evidence of record does not support that assertion.  Hickson, 
12 Vet. App. at 253.  The veteran's service medical records 
were negative for any right wrist complaint, treatment, or 
diagnosis.  In addition, the medical evidence of record does 
not demonstrate that a right wrist disorder is otherwise 
related to active service.  Hickson, 12 Vet. App. at 253.  
The first medical evidence of a right wrist disorder was not 
until February 2003, over 30 years after service discharge.  
Mense, 1 Vet. App. at 356.  Accordingly, service connection 
for a right wrist disorder is not warranted  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Increased evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344, 1350-51 (Fed. Cir. 2006), the Federal Circuit 
concluded that CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The facts of this case are not in dispute.  In an October 
2002 rating decision, the RO granted the veteran's claim for 
entitlement to service connection for bilateral tinnitus, and 
assigned a 10 percent disability rating under Diagnostic Code 
6260, effective March 28, 2002.  In March 2003, the veteran's 
representative filed a claim for entitlement to an increased 
evaluation for his service-connected bilateral tinnitus, to 
include separate evaluations for each ear.  By a March 2003 
rating decision, the RO denied the veteran's claim on the 
basis that Diagnostic Code 6260 does not provide for 
assignment of separate 10 percent evaluations when tinnitus 
exists in each ear.  The veteran's representative appealed 
that decision to the Board. 

As noted above, the veteran's service-connected bilateral 
tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for Bell's palsy is denied.

Service connection for a right wrist disorder is denied.

An increased evaluation for service-connected bilateral 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.


REMAND

With respect to the claim of entitlement to service 
connection for residuals of a left ear infection, the appeal 
must be remanded for a new VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information for evaluation purposes).  Although the 
veteran was provided with a February 2003 VA audiological and 
otolaryngologic examination, the examination was incomplete.  
The examiner found left tympanic membrane scarring, but did 
not opine whether the scarring was related to the inservice 
left ear infection.  The examiner also found hearing 
impairment for VA purposes, but did not provide an opinion on 
whether the hearing loss was related to the inservice left 
ear infection or to inservice noise exposure.  

With respect to the claim for entitlement to an increased 
evaluation for PTSD, the appeal must be remanded for issuance 
of a statement of the case.  Manlicon v. West, 12 Vet. App. 
238, 240-41 (1999) (holding that when a notice of 
disagreement has been filed, a statement of the case must be 
issued).  In an October 2002 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation.  In November 2002, the veteran filed a notice of 
disagreement alleging that he was entitled to a 70 percent 
disability evaluation.  In a September 2003 rating decision, 
the RO increased the evaluation to 70 percent and stated that 
this issue was thus withdrawn from the appeal because the 
veteran's request had been granted.  The filing of a notice 
of disagreement initiates the appeal process and requires VA 
to issue a statement of the case.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); see also 38 C.F.R. § 19.26 
(2006).  In addition, in an increased rating claim, the 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also 38 C.F.R. § 20.204 (2006) (holding that withdrawal 
of an issue on appeal may only be made by the veteran or his 
authorized representative).  The Board is, therefore, 
obligated to remand this issue.

With respect to the issue of entitlement to an initial 
compensable evaluation for a right knee disorder, the appeal 
must be remanded for a new VA examination and to obtain more 
recent VA medical records.  Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information 
for evaluation purposes).  The Board finds that a new 
examination is necessary as the VA examination did not 
address the veteran's functional limitation due to a right 
knee disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that 
remand is required where VA examination did not indicate 
consideration of factors cited in 38 C.F.R. §§ 4.40, 
4.45, 4.59).  

Moreover, with respect to the claims for increased initial 
evaluations, the most recent VA treatment records are dated 
July 2003.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (noting that if VA treatment records material to the 
issue are not in the claims file, remand is required to 
obtain, because VA is deemed to have constructive knowledge 
of documents generated by VA agents or employees).  Any 
additional and more recent records must be obtained.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must contact the appropriate 
VA Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's right knee disorder and PTSD.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact must clearly be documented in 
the claims file.

2.  After any additional records are 
associated with the claims file, the AMC 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and scar 
examinations to determine the current 
severity of the veteran's service-
connected right knee disorder.  The 
orthopedic examiner must conduct range of 
motion studies on the right knee, to 
specifically include flexion and 
extension.  The examiner must note if 
there is ankylosis of the knee, recurrent 
subluxation, lateral instability, malunion 
or nonunion of the tibia and fibula, or 
genu recurvatum.  The examiner must first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the orthopedic examiner must 
render an opinion, based upon his or her 
best medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
right knee disorder.  The examiner must 
also provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
right knee pathology.  A complete 
rationale for all opinions must be 
provided.

The veteran must be afforded a 
comprehensive VA dermatological 
examination to determine the current 
severity of the scars of the right knee.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner must describe the 
manifestations of the scars of the right 
knee, in accordance with pertinent former 
and revised rating criteria for evaluation 
of the conditions.  Specifically, the 
examiner must note whether any scar is 
superficial, unstable, painful on 
objective demonstration, deep, or causes 
limitation of motion.  The size, both 
width and length, of any scar must be 
measured.  A complete rationale for all 
opinions must be provided.  

3.  After any additional records are 
associated with the claims file, the AMC 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded audiological and 
otolaryngologic examinations to determine 
the etiology of the veteran's current 
hearing loss and to determine whether 
there are any residuals of the inservice 
left ear infection.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must render 
an opinion as to whether any hearing loss 
is related to service, to include 
inservice noise exposure and the inservice 
left ear infection.  The examiner must 
also render an opinion as to whether there 
are any other residuals of the left ear 
infection, to include scarring of the left 
tympanic membrane as noted in the February 
2003 VA examination.  The rationale for 
the examiner's opinions must be set forth 
in detail.  The report prepared must be 
typed.

4.  After any additional VA medical 
records are associated with the claims 
file, and after any additional development 
has been undertaken, the RO must issue of 
a statement of the case on the issue of 
entitlement to an increased evaluation for 
PTSD.  38 C.F.R. § 19.26.  The RO must 
remind the veteran that to vest the Board 
with jurisdiction over this issue, a 
timely substantive appeal to an adverse 
statement of the case must be filed.  38 
C.F.R. § 20.202 (2006).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


